 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

Matthew Muller- Pro Se y q § g :‘
Project Justice For All § .1.,_

388 Market St. #1300

san Francisco, CA 94111 UCT 2 9 2818

 
  

cl_ED.v., 11 9 "i“"'"",
EASTERN 1;.~;-»‘»<.'»1

B" --_-~'“ ;3‘,',,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALlFORNlA

UNITED STATES OF AMERICA, No. 2:15-cr-00205-TLN-EFB
Plaintiff,
v. NOTICE OF ADDRESS CHANGE
MATTHEW D. MULLER,

Defendant.

 

NOTICE IS HEREBY GIVEN that effective immediately, Defendant’s mailing address

has changed to:

Matthew Muller
Project Justice For All
388 Market St. #1300
San Francisco, CA 94111
Please note that the organization name is included only for purposes of paper mail routing.

Respectfully submitted this twenty-sixth of October, 2018.

M_-

Matthew Muller

Signed:

 

NOTlCE OF ADDRESS CHANGE - l -

 

 

